                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   EMPLOYEE PAINTERS’ TRUST,                                CASE NO. C19-1153-JCC
10                             Plaintiff,                     ORDER
11          v.

12   TIMME A. MARTIN, an individual; and
     BRIANNE DARBY, fka BRIANNE MARTIN,
13   an individual,
14                             Defendants.
15

16          This matter comes before the Court on Plaintiff’s motion for default judgment (Dkt. No.
17   13). Having thoroughly considered the motion and the relevant record, the Court FINDS as
18   follows:
19      1. Defendants were properly served in this matter on or about August 8, 2019, and August
20          12, 2019 (Dkt. Nos. 6, 7);
21      2. The Clerk entered orders of default against Defendants on September 26, 2019 (Dkt. Nos.
22          10, 11);
23      3. Defendants have failed to appear or otherwise defend in this action; and
24      4. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
25          granting default judgment in Plaintiff’s favor.
26   Accordingly, Plaintiff’s motion for default judgment (Dkt. No. 13) is GRANTED in its entirety.

     ORDER
     C19-1153-JCC
     PAGE - 1
 1   The Court ORDERS as follows:

 2      1. Plaintiff’s motion for default judgment (Dkt. No. 13) is GRANTED;

 3      2. Defendants are ORDERED to pay Plaintiff a total of $230,405.64, consisting of:

 4                a. $217,826.08 as restitution of losses sustained by Plaintiff plus the disgorgement

 5                   of ill-gotten profits;

 6                b. $5,909.42 in pre-judgment interest;

 7                c. $5,145.00 in attorney fees; and

 8                d. $1,525.14 for costs;
 9      3. Post-judgment interest on the judgment is set at the rate fixed under 28 U.S.C. § 1961;
10          and
11      4. This default judgment is deemed a final judgment pursuant to Federal Rule of Civil
12          Procedure 54(c) and there is no just reason for delay in entry of such judgment on
13          Plaintiff’s claims herein.
14      The Clerk is DIRECTED to close this case.
15          DATED this 18th day of December 2019.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-1153-JCC
     PAGE - 2
